       Case 2:18-cv-07159-JMA-SIL Document 1-1 Filed 12/16/18 Page 1 of 1 PageID #: 8

                                   IPP International U.G. Declaration Exhibit A
                                     File Hashes for IP Address 24.189.20.109

ISP: Optimum Online High Speed Internet Service
Physical Location: Long Beach, NY



Hit Date UTC           File Hash                                           Title
10/24/2018 22:13:25    41019DDD30A5530F4784520AD0958F8140FDE756            Surprise Sex For Three

10/14/2018 10:06:43    3B38DACB9530C6AEC7D8364900B0052BAC28678D Would You Fuck My Girlfriend

10/12/2018 13:30:39    DD1A21ACF87BED6A1FAC861C068905DF45CE265C            My First Video Is A Threesome

10/08/2018 09:04:37    270330701EEC1161D7229136BB938DA1D8ABDF55            18 Year Old Models First Time
                                                                           Threesome

10/08/2018 09:03:25    511D6FBD106FA538974F251AB9F1B1B8B6CBE052            Hot Russian Fucking

10/08/2018 09:03:00    484FA88462A4177609A2F12E412BA1436F7316F3            Teach Me About Sex

10/08/2018 09:01:46    8EF3922426D4733FB2D6F9DFD544C151A1B85222            Hot Euro Brunettes


Total Statutory Claims Against Defendant: 7




                                                   EXHIBIT A
ENY149
